IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0123
                            Filed November 13, 2014


ANTHONY LAWSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Anthony Lawson appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Katie Fiala, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Kimberly Griffith, Assistant

County Attorney, for appellee State.




       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                         2


VOGEL, P.J.

       Anthony Lawson appeals the district court’s denial of his application for

postconviction relief. Lawson asserts trial counsel was ineffective for failing to

challenge the voluntariness of his guilty plea and for failing to pursue a motion to

suppress. He further argues the postconviction court applied the incorrect legal

analysis when adjudicating his claims and, to the extent error was not preserved,

postconviction counsel was ineffective for failing to assert the ineffective-

assistance-of-trial-counsel claims under the correct standard. We conclude that,

though Lawson did not preserve error regarding his claim that the district court

used the improper standard, Lawson nonetheless failed to carry his burden

showing    postconviction   counsel   was    ineffective   for   failing   to   do   so.

Consequently, we affirm the district court’s denial of Lawson’s application for

postconviction relief.

       On December 9, 2011, Lawson attacked his live-in girlfriend with a knife

while two minor children were present in the home. This was the second time he

physically assaulted the victim that day. The second attack resulted in severe

lacerations to the victim’s wrists and chest, as well as injuries to the areas of her

body where he kicked her. Lawson was charged by two trial informations with

numerous offenses, which included one class “C” and one class “D” felony, as

well as six aggravated and two serious misdemeanors. On February 29, 2012,

Lawson pleaded guilty to pursuant to North Carolina v. Alford, 400 U.S. 25

(1970), to willful injury, going armed with intent, first-degree harassment,

domestic abuse assault by use of a dangerous weapon, two counts of child

endangerment, domestic abuse assault with intent to cause serious injury, and
                                          3


domestic abuse assault causing bodily injury. The court imposed a sentence that

resulted in a total of ten years from the pleas stemming from the first trial

information and two years from the second trial information, the terms to run

consecutively. Lawson did not directly appeal his convictions and sentence.

       On August 26, 2013, Lawson filed a pro se application for postconviction

relief, which alleged: (1) the police conducted an illegal search and seizure of the

victim’s home; (2) trial counsel failed to file pretrial motions; (3) no factual basis

existed supporting his Alford plea; and (4) various convictions should be merged.

On October 10, 2013, postconviction counsel amended Lawson’s application,

claiming that trial counsel was ineffective because: (1) counsel withdrew a

pending motion to suppress; (2) no deposition was taken of the victim, who made

inconsistent statements; (3) counsel was too involved in another murder case;

and (4) counsel coerced Lawson into taking the plea. Following a hearing, the

district court denied Lawson’s application, and Lawson appeals.

       We review ineffective-assistance-of-counsel claims de novo.           State v.

Straw, 709 N.W.2d 128, 133 (Iowa 2006).            To succeed on this claim, the

defendant must show, first, that counsel breached an essential duty, and,

second, that he was prejudiced by counsel’s failure. Id. The claimant bears the

burden of showing both prongs by a preponderance of the evidence.                See

Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001). To the extent we are

addressing whether the district court employed the proper legal standard, we

review those claims for correction of errors at law. See DeVoss v. State, 648

N.W.2d 56, 60 (Iowa 2002).
                                          4


       Lawson argues the district court’s ruling indicated it did not consider

whether “trial counsel breached a duty in advance of the guilty plea that rendered

the plea involuntary or unintelligent,” in violation of Castro v. State, 795 N.W.2d

789, 793 (Iowa 2011). See also State v. Carroll, 767 N.W.2d 638, 642 (Iowa

2009) (holding the applicant is required to show trial counsel was ineffective

before the plea is entered, and the ineffective assistance rendered the plea

involuntary and unintelligent). Specifically, Lawson claims that if the court had

properly applied Castro, it would have concluded the pre-plea actions of trial

counsel rendered the plea involuntary and unintelligent because Lawson was

“coerced” into pleading guilty and because trial counsel withdrew the motion to

suppress. Lawson then argues in the alternative that if we conclude error was

not preserved, postconviction counsel was ineffective for failing to raise the

issues.

       We agree with the State that, because Lawson did not present the

improper-standard argument during the hearing or in a post-trial motion, he did

not preserve this claim for appellate review.        See Lamasters v. State, 821

N.W.2d 856, 864 (Iowa 2012) (noting that the party must raise the issue before

the district court, which must then consider and rule on the issue, in order for

error to be preserved). However, Lawson has failed to carry his burden showing

postconviction counsel was ineffective for failing to raise the arguments he now

presents on appeal.

       Lawson is correct in his assertion that if trial counsel’s performance is

ineffective to the extent it resulted in the plea being involuntary and unintelligent,

“all categories of ineffective-assistance-of-counsel claims can potentially survive
                                              5

a guilty plea.” Carroll, 767 N.W.2d at 644. However, to demonstrate prejudice,

Lawson must show he would not have pleaded guilty but for counsel’s

ineffectiveness. See id. At the postconviction hearing, when asked whether she

believed Lawson understood the nature of the plea and whether he was facing

eighty years, trial counsel testified that:

       I don’t remember how much time he was actually looking at. I know
       there were discussions regarding whether or not he would be
       charged with attempted murder. I am not sure where he got that
       number 80, but, no I fully believe he knew what he was doing and
       was certainly competent to make the decision. We repeatedly had
       discussions on and off the record that day to make sure that
       everything was very clear to him. Pleading guilty and accepting
       that plea was, in my estimation, what he wanted.

Trial counsel further testified regarding Lawson’s state of mind in the following

exchange:

               Q: And so who is the—who is the one that made the
       decision to plead guilty? A: That was completely Mr. Lawson’s
       decision.
               Q: You had filed a motion to suppress also? A: Correct.
               Q: You had withdrawn that when he decided he wanted to
       plead? A: Correct.
               Q: And then he had sent you a letter asking that you not be
       his attorney anymore or expressing some feelings in that regard?
       A: I can’t—let me look at this here. Yes. He actually was a fairly
       prolific writer and wrote several letters expressing various degrees
       of displeasure over a number of things not related to my
       representation, but many things and he had indicated that he
       wanted new counsel in early January I believe and we addressed
       that when I visited with him. He decided he didn’t want to pursue
       that. It’s my understanding he never wrote to the court requesting
       new counsel. But I brought it up at the time of plea and sentence
       just to make sure that he had the opportunity to talk about it at that
       time if he—that was still something he wanted to do. That was
       about, probably close to two months later.1



1
  On the record the district court noted it found trial counsel’s testimony to be more
credible than that of Lawson’s.
                                         6


       Lawson also presented testimony during the hearing. He complained of

trial counsel’s performance in the following manner:

       She had said that I agreed and was happy with everything. I
       wasn’t. When we entered the courtroom, she—I was like, I just
       want to go to the speedy trial. She is like, Well, I am telling you if
       you don’t plead on this, they’re not going to give you another deal.
       You are going to get 80-some years. I am like, I didn’t do it. [The
       victim] got jumped. She’s like, Well, if you don’t do it, they’re going
       to—I thought the speedy trial had—had a certain time and then I go
       to the court date. She said they was [sic] going to cancel that and
       make another court at a time. I was like I thought you couldn’t
       cancel the speedy trial. She said yeah, they can. She is like, I’m
       telling you this is the last deal they are going to give you and if I
       was you I would go with that. I didn’t want to do it. I kept on
       hesitating. I looked at the judge like what should I do? He looking
       at me and I told her that I wasn’t happy on what she was doing. I
       even wrote her a letter saying that I wanted her to go ahead with
       the property, to get everything submitted, for the warrantless entry.
       She wrote me a letter saying that they’re not going to give me that
       because of what was said and everything. I never sat up there and
       told her that I did that. That I did the crime. Not once. She just
       said that I told her that. I never told her I did that. Ever. I don’t
       believe she sat and—I told her that I stabbed that girl and beat her
       up. I never not once told her that.

       This testimony does not support Lawson’s argument he was coerced into

the plea, and, other than Lawson’s bare assertion that he was unhappy with

counsel’s performance, no other evidence shows Lawson’s plea was entered into

involuntarily or unintelligently.   Rather, the transcript of the plea hearing

demonstrates Lawson understood and accepted the consequences of his guilty

plea. Trial counsel’s testimony at the postconviction hearing also supported this

conclusion. Specifically, after a lengthy discussion regarding the plea agreement

and likely sentence to be imposed, as well as the role the parole board would

serve, the following record was made at the plea hearing:

                The Court: All right. Are you cleared up now after talking to
       [trial counsel]? Defendant: Yeah.
                                         7


              The Court: And do you want to accept the plea offer that’s
      been offered by the state? Defendant: Yeah.
              The Court: Has anyone made any threats to you or promises
      to you to get you to come in here and plead guilty? Defendant: No.
              The Court: Are you doing this voluntarily and of your own
      free will? Defendant: Yeah.
              The Court: Are you doing this because you’re satisfied that it
      is in your best interests to do this? Defendant: Yeah.
              ....
              The Court: And do you agree that if your cases were to go to
      trial that there’s a strong likelihood that you would be convicted?
      Defendant: Yeah.
              The Court: And then are you balancing that, the risks
      associated with going to trial against the benefits that you’d get
      under this agreement? Defendant: Right.
              ....
              The Court: Are you satisfied with the services [your attorney]
      has provided for you? Defendant: Yes.

      Given this record, we conclude postconviction counsel was not ineffective

for failing to further Lawson’s claim that he was coerced into taking the plea

within the Castro framework.

      To the extent Lawson argues postconviction counsel was ineffective for

failing to contend the filing of a motion to suppress would have resulted in

Lawson not pleading guilty, that argument, if properly presented, would have

been meritless as well.      Lawson offered no evidence—other than a lone

assertion that counsel was ineffective—showing he would not have pleaded

guilty but for trial counsel’s failure to pursue a motion to suppress. Trial counsel

specifically testified she filed a motion to suppress, which she only withdrew due

to Lawson’s decision to plead guilty. It is also apparent from Lawson’s testimony

that counsel believed the motion to suppress would have either been denied or
                                            8


would not have dramatically affected Lawson’s case.2 Allegations of prejudice,

without more, do not satisfy the applicant’s burden to show both ineffective-

assistance prongs by a preponderance of the evidence.              See Ledezma, 626

N.W.2d at 142. Because any assertion that trial counsel was ineffective based

on her withdrawing the motion to suppress would have failed, postconviction

counsel was not ineffective for failing to expand this argument within the context

of Castro.3

       Additionally, to the extent Lawson challenges the district court’s denial of

his other claims that do not directly relate to his guilty plea, the court properly

concluded it could not address the merits of these claims. See State v. Burgess,

639 N.W.2d 564, 567 (Iowa 2001) (holding that “[a] guilty plea freely and

voluntarily entered waives all defenses and objections, including constitutional

guarantees”).     Consequently, the district court correctly denied Lawson’s

application for postconviction relief, and we affirm.

       AFFIRMED.




2
  This opinion is likely due to the community caretaking exception to the warrant
requirement, as, given the officer’s observation of the victim’s severe wounds and
knowing there were children in the residence, the motion to suppress would likely have
been denied. See State v. Kern, 831 N.W.2d 149, 173 (Iowa 2013) (noting that the
community caretaking exception to the warrant requirement occurs when the officer is
actually motivated to render assistance because of a perceived threat, and when a
reasonable person would have believed an emergency existed). Additionally, regardless
of whether or not the motion would have resulted in a favorable ruling, Lawson would still
have had to contend with the children’s statements they saw him attack their mother.
3
  When presented with Lawson’s motion-to-suppress argument, the district court stated:
“There was never a trial, so there was never any evidence introduced, so none of that
really matters, does it? This is going to turn on whether he wisely pled guilty or not.”